Name: Commission Regulation (EC) No 2634/94 of 27 October 1994 re-establishing the levying of customs duties on certain textile products originating in Philippines, Brazil, Pakistan, Indonesia and China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: tariff policy;  leather and textile industries;  cooperation policy
 Date Published: nan

 No L 280/46 Official Journal of the European Communities 29 . 10 . 94 COMMISSION REGULATION (EC) No 2634/94 of 27 October 1994 re-establishing the levying of customs duties on certain textile products originating in Philippines, Brazil , Pakistan, Indonesia and China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff preferences for 1991 in respect of textile products originating in developing countries ('), extended for 1994 by Regulation (EC) No 3668/93 (2), and in particular Article 12 thereof, Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded from 1 July to 31 December 1994 for each category of products subjected in Annexes I and II thereto to individual ceilings within the limits of the quantities specified in column 8 of its Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings heve been reached at Community level ; Whereas, in respect of products of the order Nos and origins indicated in the table below, the relevant ceilings were fixed at the levels indicated in that table ; whereas that ceiling was reached on the date indicated below, by charges of the imports into the Community of the products in question ;  J J  Order No Origin Ceiling Date 40.0120 Philippines 1 594 500 pairs 17. 8 . 1994 40.0180 Brazil 56 tonnes 19. 8 . 1994 40.0220 Pakistan 324,5 tonnes 27. 9. 1994 40.0240 Indonesia 249 500 pieces 19. 8 . 1994 40.0310 Indonesia 337 000 pieces 16. 8 . 1994 40.0330 Indonesia 121 tonnes 12. 9 . 1994 40.0670 Indonesia 42,5 tonnes 20. 9 . 1994 40.0780 Indonesia 79,5 tonnes 16. 8 . 1994 40.0900 China 7,5 tonnes 26. 8 . 1994 Whereas it is appropriate to re-establish the levying of customs duties for the products in question, HAS ADOPTED THIS REGULATION : Article 1 As from 1 November 1994, the levying of customs duties, suspended from 1 July to 31 December 1994, pursuant to Regulation (EEC) No 3832/90, shall be re-established on imports into the Community of the products indicated in the table below : (') OJ No L 370, 31 . 12. 1990, p . ,39 . (2) OJ No L 338, 31 . 12. 1993, p. 22. 29. 10 . 94 Official Journal of the European Communities No L 280/47 Order Category No (Unit) CN code Description Origin 40.0120 12 6115 12 00 Panty-hose (tights), stockings, under Philippines 611519 10 stockings, socks, ankle-socks, sockettes 6115 19 90 and the like, knitted or crocheted, other 6115 20 11 than for babies, including stockings for 6115 20 90 varicose veins, other than products of 6115 91 00 category 70 61159200 6115 93 10 6115 93 30 6115 93 99 6115 99 00 40.0180 18 6207 11 00 Men's and boys' singlets and other Brazil 6207 19 00 vests, underpants, briefs, nightshirts, 6207 21 00 pyjamas, bathrobes, dressing gowns and 6207 22 00 similar articles, other than knitted or ' 6207 29 00 crocheted 6207 91 6207 92 00 6207 99 00 6208 1 1 00 Women's and girls' singlets and other 6208 19 10 vests, slips, petticoats, briefs, panties, 6208 19 90 nightdresses, pyjamas, negliges, 6208 21 00 bathrobes, dressing gowns and similar 6208 22 00 articles, other than knitted or crocheted 6208 29 00 6208 91 11 6208 91 19 6208 91 90 6208 92 10 6208 92 90 6208 99 00 40.0220 22 5508 10 11 Yarn of staple or waste synthetic, fibres Pakistan 5508 10 19 not put up for retail sale 5509 1 1 00 5509 12 00 5509 21 10 5509 21 90 5509 22 10 5509 22 90 5509 31 10 5509 31 90 5509 3210 5509 32 90 5509 41 10 5509 41 90 5509 4210 5509 42 90 5509 51 00 55095210 5509 52 90 5509 53 00 5509 59 00 5509 61 10 5509 61 90 5509 62 00 5509 69 00 5509 91 10 5509 91 90 5509 92 00 5509 99 00 No L 280/48 Official Journal of the European Communities 29. 10. 94 Order Category No (Unit) CN code Description Origin 40.0240 24 6107 21 00 Men's or boys' nightshirts, pyjamas, Indonesia 6107 22 00 bathrobes, dressing gowns and similar 6107 29 00 articles, knitted or crocheted 610791 610792 00 ex 6107 99 00 6108 31 10 Women's or girls' nightdresses, Indonesia 6108 31 90 pyjamas, negliges, bathrobes, dressing 6108 32 11 gowns and similar articles, knitted or 6108 32 19 crocheted 6108 32 90 6108 39 00 6108 91 6108 92 00 6108 99 10 40.0310 31 6212 10 00 Brassieres, woven, knitted or crocheted Indonesia 40.0330 33 5407 20 11 Woven fabrics of synthetic filament Indonesia yarn obtained from strip or the like of 6305 31 91 polyethylene or polypropylene, less 6305 31 99 than 3 m wide ; sacks and bags, of a kind used for the packing of goods, not knitted or crocheted, obtained from strip or the like 40.0670 , 67 5807 90 90 Knitted or crocheted clothing Indonesia accessories other than for babies, 6113 00 10, household linen of all kinds, knitted or crochetted, curtains (including drapes) 611710 00 and interior blinds, curtain or bed 6117 20 00 valances and other furnishing articles 6117 80 10 knitted or crocheted blankets and 6117 80 90 travelling rugs, other knitted or 6117 90 00 crocheted articles, including parts of garments or of clothing accessories 6301 20 10 6301 30 10 6301 40 10 6301 90 10 630210 10 6302 10 90 6302 40 00 ex 6302 60 00 6303 11 00 6303 12 00 6303 19 00 6304 11 00 6304 91 00 ex 6305 20 00 6305 31 10 ex 6305 39 00 ex 6305 9000 6307 10 10 6307 90 10 29 . 10 . 94 Official Journal of the European Communities No L 280/49 Order Category . No (Unit) CN code Description Origin 40.0780 78 6203 41 30 Garments, other than knitted or Indonesia 6203 42 59 crocheted excluding garments of " 6203 43 39 categories 6, 7, 8 , 14, 15, 16, 17, 18 , 21 , 6203 49 39 26, 27, 29, 68 , 72, 76 and 77 6204 61 80 6204 61 90 6204 62 59 6204 62 90 6204 63 39 6204 63 90 6204 69 39 6204 69 50 6210 40 00 6210 50 00 62113100 6211 32 90 6211 33 90 6211 41 00 6211 42 90 621 1 43 90 40.0900 90 5607 41 00 Twine, cordage, ropes and cables, of China 5607 49 1 1 synthetic fibres, plaited or not 5607 49 19 5607 49 90 5607 50 11 5607 50 19 5607 50 30 5607 50 90 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 October 1994. For the Commission Christiane SCRIVENER Member of the Commission